Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 15 August 2020.	
2.	Claims 1-20 are currently pending and claims 1, 11 and 18 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

    Priority

4.	Priority claimed from its parent application no. 14581539, filed o 23 December 2014.

                                                       Drawings

5.	The drawings filed on 15 August 2020 are accepted by the examiner. 


  Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent application No. 14/581,539 and 15/911,942.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "identity verification” based on user authentication. And it is obvious to anyone in the art, time of invention that is to to prevent and protect data and device from the hacker or unauthorized user.

                                               Claim Rejections - 35 USC § 101

7.	 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 18-20 are directed to “computer readable media”.  The broadest reasonable interpretation of a claim drawn to a machine-accessible medium, like a computer-readable medium, typically covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-accessible media.  A signal does not constitute statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See also “Subject Matter Eligibility of Computer Readable Media”, 1351 Off. Gaz. Pat. Office 212.

                                             Claim Rejections - 35 USC § 102

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected 35 U.S.C §102 (a)(2) as being anticipated applicants admitted (IDS) prior art by Michael Hughes (US Publication No. 20090226050), hereinafter Hughes.

Regarding claim 1: 
receiving identification information associated with a user, the identification information detected by a reader located on an opening and closing device of a container, the identification information detected when the opening and closing device of the container is grasped by the user (Hughes, ¶90, 83, 93).
authenticating the user based on the identification information (Hughes, ¶90).  
and unlocking at least one device associated with the container in response to the authenticating and based on pre-defined permissions associated with the at least one device (Hughes, ¶101).
Regarding claim 2:
wherein the at least one device is registered and paired with the container (Hughes, ¶15).
Regarding claim 3: 
further comprising unlocking at least one application of the at least one device based on the pre-defined permissions and the identification information (Hughes, abstract).
Regarding claim 4: 
wherein the container comprises a pocket of clothing (Hughes, abstract).
Regarding claim 5: 
wherein the container comprises a pocket of a bag (Hughes, abstract).
Regarding claim 6:
wherein the container comprises a case (Hughes, ¶16).
Regarding claim 7: 
wherein the container comprises at least one of a briefcase or a suitcase (Hughes, ¶17).
Regarding claim 8:
wherein the opening and closing device is a zipper (Hughes, ¶16).
Regarding claim 9:
wherein the identification information includes biometric information detected about the user (Hughes, abstract)
Regarding claim 10:
wherein the biometric information includes at least one fingerprint of the user (Hughes, abstract).
Regarding claim 11:
one or more processors; and memory having stored thereon computer-readable instructions that are executable by the one or more processors to perform operations including (Hughes, ¶84).
receiving identification information associated with a user, the identification information detected by a reader located on an opening and closing device of a container, the identification information detected when the opening and closing device of the container is grasped by the user (Hughes, ¶90, 83, 93).
authenticating the user based on the identification information (Hughes, ¶90).
and unlocking at least one device associated with the container in response to the authenticating and based on pre-defined permissions associated with the at least one device (Hughes, ¶101).
Regarding claim 12:
wherein the at least one device is registered and paired with the container (Hughes, ¶15).
Regarding claim 13:
wherein the operations further include unlocking at least one application of the at least one device based on the pre-defined permissions and the identification information (Hughes, abstract).
Regarding claim 14:
wherein the container comprises a pocket (Hughes, abstract).
Regarding claim 15:
wherein the container comprises a case (Hughes, ¶16).
Regarding claim 16:
wherein the opening and close device includes a biometric reader (Hughes, ¶76).
Regarding claim 17: 
wherein the biometric reader is configured to detect at least one fingerprint of the user when the opening and closing device is grasped (Hughes, ¶90, 83, 93).
Regarding claim 18:
receiving identification information associated with a user, the identification information detected by a reader located on an opening and closing device of a container, the identification information detected when the opening and closing device of the container is grasped by the user (Hughes, ¶90, 83, 93).
authenticating the user based on the identification information (Hughes, ¶90).
and unlocking at least one device associated with the container in response to the authenticating and based on pre-defined permissions associated with the at least one device (Hughes, ¶101).
Regarding claim 19:
wherein the at least one device is registered and paired with the container (Hughes, ¶15).
Regarding claim 20:
wherein the unlocking at least one device unlocks a plurality of devices associated with the container (Hughes, ¶101).

   Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890